                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: ')   (>-Y..
                                                                                (J-o.

 ANGELIQUE OLAECHEA,

                                Plaintiff,
                                                            No. 17-CV-04797 (RA)
                           V.
                                                                    ORDER
 THE CITY OF NEW YORK, AND
 CAPTAIN VINCENT GREANY,

                                Defendants.


RONNIE ABRAMS, United States District Judge:

       The parties shall jointly call the Court on February 26, 2020 at 11 A.M. at 212-805-0162

for a status conference.

SO ORDERED.

 Dated:    February 24, 2020
           New York, New York


                                                United States District Judge
